Robert H. Dudley, Justice. The City Council of Sherwood adopted an ordinance that called for a special election to decide whether an unincorporated area should be annexed into the City. Subsequently, a majority of the voters approved the annexation. Appellants filed suit challenging the validity of the election. Their primary argument was that the ordinance’s legal description of the land to be annexed and the plat attached to the ordinance failed to “contain an accurate description of the lands to be annexed” as required by Ark. Code Ann. § 14-40-303(a)(l) (1987). The trial court refused “to apply a hypertechnical concept of ‘accuracy’ in determining whether a legal description comports with the requirements of Ark. Code Ann. § 14-40-303(a)(1) (1987),” and upheld the annexation. On appeal the appellants’ primary arguments are that the ordinance’s legal description of the area to be annexed is inaccurate and that the plat attached to the ordinance reflects boundaries that are different from those contained in the ordinance’s legal description. Petition for Rehearing; denied. Gregory Ferguson, for appellant.  Unfortunately, we cannot consider appellants’ argument since their abstract does not provide us with either the legal description contained in the ordinance or a copy of the plat. We will not go to the transcript for those items. For over a hundred years we have repeatedly pointed out that there is only one transcript and there are seven judges. It is impractical for all members of the court to examine the one transcript, and we will not do so. Zini v. Perciful, 289 Ark. 343, 711 S.W.2d 477 (1986). Accordingly, we are unable to reach the merits of two of the points of appeal and affirm those points under Rule 9(d) of the Rules of the Supreme Court and Court of Appeals.  We do, however, reach one point of appeal. In it, the appellants contend that under the case of Carter v. City of Sherwood, 263 Ark. 616, 566 S.W.2d 746 (1978), the schedule of proposed services for the annexed area is inadequate. There is no merit in the argument. In Carter, there was no list or schedule of proposed services. No information was provided to the voters. They would have to make their own investigation to find what services might be provided. Here, there was a schedule or list of the services to be provided. Affirmed.